Citation Nr: 1429246	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-04 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss for the time period prior to January 10, 2011.  

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss for the time period from January 10, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1957 until August 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC, which effectuated the Board's March 2006 decision to grant entitlement to service connection for bilateral hearing loss.  The AMC assigned an initial noncompensable evaluation for bilateral hearing loss, effective October 6, 1998.  In a January 2011 rating decision, the AMC awarded a 10 percent evaluation for the Veteran's service-connected bilateral hearing loss, effective January 10, 2011.  The issues of entitlement to a higher disability evaluation based upon an initial grant of service connection remain before the Board.  Fenderson v. West, 12 Vet. App. 119 (1999).  

During the course of the appeal, the Veteran relocated to Florida, and the claims file was transferred to the custody of the RO in St. Petersburg, Florida, which is now the agency of original jurisdiction.  
In March 2012, the Board remanded this matter to the RO via the AMC for the purpose of obtaining additional medical records from the Broward County VA Outpatient Clinic (VAOPC) and the Miami VA Medical Center (VAMC).  The Board finds that there has been substantial compliance with its remand instructions, and the claim is ready for disposition.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  
Although the Veteran has submitted evidence of a medical disability and made a claim for the highest ratings possible for his service-connected disabilities, he has not submitted evidence of unemployability, or claimed to be unemployable specifically due to his service-connected disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  Prior to January 10, 2011, audiometric findings show that the Veteran had no more than Level II hearing acuity in the right ear, and no more than Level IX in the left ear.  

2.  As of January 10, 2011, the Veteran's service-connected bilateral hearing loss disability is shown to be manifested by no more than Level II hearing impairment in the right ear and Level VIII hearing impairment in the left ear.  


CONCLUSIONS OF LAW

1.  Prior to January 10, 2011, the criteria for the assignment of a compensable rating for service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).

2.  Beginning on January 10, 2011, the criteria for the assignment of a rating in excess of 10 percent for service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, DC 6100 (2013).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. §§ 3.159 , 3.326(a).

As the March 2006 Board decision granted service connection for bilateral hearing loss, which was effectuated by the April 2006 rating decision, that claim is now substantiated. VA's General Counsel has clarified that no additional notice is required in circumstances concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability. VAOPGCPREC 8-2003. The filing of a notice of disagreement as to the disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(3) . Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the Case (SOC) if the disagreement concerning the downstream issue is not resolved.  Because the RO issued the appropriate SOC in January 2009 addressing the downstream increased rating claim, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher rating, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  See 38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  Neither the Veteran nor his representative has identified any outstanding evidence that would be relevant to the appeal.  

The Veteran was afforded VA examinations in April 2005, April 2009, and January 2011.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his disability under the applicable rating criteria.  

The Board notes that the Veteran's most recent examination is now over two years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's auditory condition since the January 2011 examination.  The Veteran does not contend otherwise.  

The Board concludes that all available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Increased Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (2013).  Separate diagnostic codes identify the various disabilities.  Id.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When the requirements for a compensable rating of a diagnostic code are not shown, a noncompensable disability rating is assigned.  38 C.F.R. § 4.31 (2013).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of the present disability.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

There is a distinction between an appeal of an original or initial rating and a claim for an increased rating; this distinction is important with regard to determining the evidence that can be used to decide whether the original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For example, the rule articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) - that the present level of the veteran's disability is the primary concern in a claim for an increased rating and that past medical reports should not be given precedence over current medical findings - does not apply to the assignment of an initial rating for a disability when service connection is awarded for that disability.  Fenderson, 12 Vet. App. at 126.  Instead, where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous . . . .' Id.  If later evidence shows that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Disability ratings of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.  

The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC), and a pure tone audiometry test. Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a)(2013).  In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b) (2013).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d) (2013).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, and the vertical columns represent the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e) (2013).  

VA regulations also provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels (dB) or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) (2013).  

The provisions of 38 C.F.R. § 4.86(b)  further provide that, when the puretone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran's service-connected bilateral hearing loss has been evaluated under Diagnostic Code (DC) 6100 and is rated noncompensable prior to January 10, 2011 and 10 percent from January 10, 2011.  The Veteran contends that the current ratings do not fully contemplate the severity of his hearing loss.  He reports that his hearing disability causes functional impairment to the extent that he has difficulty comprehending conversational speech.  

a.  Prior to January 10, 2011

A December 1998 VA treatment record revealed the following puretone thresholds, in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
15
10
30
55
LEFT
45
40
75
75

The puretone average for the right ear was 27.5 dB, and the puretone average for the left ear was 58.75.  Speech recognition was 84 percent in the right ear and 76 percent in the left ear.  

Applying the above findings to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable rating for bilateral hearing loss have not been met.  Considering that the Veteran's right ear manifested an average puretone threshold of 27.5 dB, with 84 percent speech recognition, his right ear hearing loss had Level II impairment.  38 C.F.R. § 4.85, Table VI (2013).  Considering that the Veteran's left ear manifested an average puretone threshold of 58.75, with 76 percent speech recognition, the Veteran's left ear hearing loss had Level IV impairment.  38 C.F.R. § 4.85, Table VI (2013).  Applying those results to Table VII, a compensable rating is not warranted based on these audiometric results. 

The Veteran underwent a VA audiological examination in April 2005.  The examination report revealed the following puretone thresholds, in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
25
20
40
50
LEFT
55
50
65
75

The puretone average for the right ear was 33.75 dB, and the puretone average for the left ear was 61.25 dB.  Speech recognition was 96 percent in the right ear and 40 percent in the left ear.  

Applying the above findings to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable rating for bilateral hearing loss have not been met.  Considering that the Veteran's right ear manifested an average puretone threshold of 33.75 dB, with 96 percent speech recognition, his right ear hearing loss had Level I impairment.  38 C.F.R. § 4.85, Table VI (2013).  Considering that the Veteran's left ear manifested an average puretone threshold of 61.25, with 40 percent speech recognition, the Veteran's left ear hearing loss had Level IX impairment.  38 C.F.R. § 4.85, Table VI (2013).  Applying those results to Table VII, a compensable rating is not warranted based on these audiometric results. 

The Veteran underwent another VA audiological examination in April 2009.  The examination report revealed the following puretone thresholds, in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
25
15
50
50
LEFT
45
55
75
90

The puretone average for the right ear was 35 dB, and the puretone average for the left ear was 66.25 dB.  Speech recognition was 92 percent in the right ear and 72 percent in the left ear. 

Applying the above findings to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable rating for bilateral hearing loss have not been met.  Considering that the Veteran's right ear manifested an average puretone threshold of 35 dB, with 92 percent speech recognition, his right ear hearing loss had Level I impairment.  38 C.F.R. § 4.85, Table VI (2013).  Considering that the Veteran's left ear manifested an average puretone threshold of 66.25, with 72 percent speech recognition, the Veteran's left ear hearing loss had Level IV impairment.  38 C.F.R. § 4.85, Table VI (2013).  Applying those results to Table VII, a compensable rating is not warranted based on these audiometric results. 

The provisions of 38 C.F.R. § 4.86 which address exceptional patterns of hearing loss are not applicable. There is no showing that Veteran had an exceptional pattern of hearing loss at any time for this period.

Throughout the period prior to January 10, 2011, the manifestations of the service-connected bilateral hearing loss disability did not equate with or more nearly approximate the criteria for a compensable rating.  

In addition, the Board notes that the VA examiner in April 2009 discussed the functional effects caused by the Veteran's hearing disability in his report, including noting that his hearing loss resulted in "difficulty hearing in different environments, that his hearing aids did not always help, and that he would have some difficulty in occupational activities.  However, the examiner noted that his hearing loss would not result in any impairment of his activities of daily living. See Martinak v. Nicholson, supra.

The Board finds that a preponderance of the evidence is against a finding that the service-connected bilateral hearing loss disability warranted a compensable rating prior to January 10, 2011.  The claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b.  Since January 10, 2011

The Veteran underwent a VA audiological examination in January 2011.  The examination revealed the following puretone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
30
35
60
70
LEFT
65
65
80
90

The puretone average for the right ear was 48.75 dB and the puretone average for the left ear was 75 dB.  Speech recognition was 88 percent for the right ear and 56 percent for the left ear.  

Applying the findings of the January 2011 audiometric testing to the rating criteria for hearing impairment, the Board finds that the criteria for a rating in excess of 10 percent have not been met.  Considering that the Veteran's right ear manifested an average puretone threshold of 48.75 dB, with a 48.75 percent speech discrimination score, his right ear had hearing loss of Level II impairment.  38 C.F.R. § 4.85, Table VI (2013).  Considering that the Veteran's left ear manifested an average puretone threshold of 75 dB and 56 percent speech discrimination, the Veteran's left ear hearing loss had Level VIII impairment.  38 C.F.R. § 4.85, Table VI (2013).  Applying those results to Table VII, a rating in excess of 10 percent is not warranted.

The Veteran had puretone thresholds at all four frequencies in excess of 55 dB in his left ear, which yields to consideration of the exceptional patterns of hearing loss provisions of 38 C.F.R. § 4.86(a).  The Veteran's average puretone threshold of 75 dB would result in left ear hearing loss at level VI.  Such is less than the Level VIII that is utilized under 4.85 and would not result in a rating greater than the presently assigned 10 percent.

As previously noted, the audiologist must describe the functional effects caused by a hearing disability in the final report.  Martinak, supra.  The January 2011 examiner noted the Veteran's complaints of trouble hearing in all situations.  He stated that the Veteran would experience difficulty understanding conversational level speech in most listening environments, especially in the presence of competing noise or when the speak was on his left side.  It was also noted that the Veteran would experience difficulty driving.  However, it was observed he did not experience any occupational impairment because he was not presently employed.

Records received from VA since that time do not include audio test results or findings that support a higher disability rating.  Thus, throughout the period since January 10, 2011, the manifestations of the service-connected bilateral hearing loss disability did not equate with or more nearly approximate the criteria for higher rating.  

Consideration is given to the Veteran's statements regarding the effects of his hearing loss and his report that his hearing loss is worse than that which is represented by VA.  He is competent and credible in this regard.  However, as noted above, the evaluation of hearing loss is reached by a mechanical application of the rating schedule, to the numeric designations assigned, after audiometric evaluations are rendered.  See Lendenmann v. Principi, supra.  The requirements of 38 C.F.R.   § 4.85 set out the percentage ratings for exact numerical levels of impairment required for a compensable evaluation of hearing loss, which requires specific testing.  In reviewing the record, the Board finds that the Veteran's degree of bilateral hearing loss does not meet the standards for a compensable evaluation prior to January 10, 2011, or for a rating in excess of 10 percent since January 10, 2011.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claims must be denied. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 .

Extraschedular Consideration

In addition, the Board notes that the Veteran's disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made. 38 C.F.R. § 3.321(b)(1) . 

There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

Here, as explained above, the Board concludes that the rating criteria for the Veteran's service-connected bilateral hearing loss, reasonably describe his disability level and symptomatology, and do provide for a greater evaluation for more severe symptoms.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Therefore, referral for the assignment of an extraschedular disability rating is not warranted.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss prior to January 10, 2011 is denied.  

Entitlement to a rating in excess of 10 percent for bilateral hearing loss since January 10, 2011 is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


